             Case 1:15-cr-20106-RNS Document 203-113 Entered on FLSD Docket 12/14/2018 Page 1 of
                                                     1




,,,c;1be..




                                    5                                                                GOVERNMENT
                                                                                                       EXHIBIT

                                                                                                   CASE
                                                                                                   NO.    15-CR-20106-KMM



                                                                                                   ~~HIBIT   1/t:J[
